PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/967,874
Filing Date: 14 Dec 2015
Appellant(s): Kodejs et al.



__________________
Kristine M. Yates
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Feb. 05, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/2017 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
1.	Claims 1-4, 6-11, 13-18, and 20 being rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0277479 A1 (“Britt”) and in view of U.S. Patent App. Pub. No. 2008/0109740 A1 (“Prinsen”).

2.	Claims 21-23 being rejected under 35 U.S.C. § 103 as being unpatentable over Britt in view of Prinsen and further in view of U.S. Patent App. Pub. No. 2013/0120462 A1 (“Shuler”).
New Grounds of Rejection
None.

Withdrawn Rejections
None.


(2) Response to Argument
Appellant argues in regards to the rejection of claim 1 under U.S.C. § 103 as being unpatentable over Britt in view of Prinsen, that Britt does not teach the limitations of “wherein the display instructions further comprise display properties that modify at least one of the first type and the second type” as recited in claim 1.  
In response to Appellant’s arguments, Examiner respectfully disagrees.  As discussed above, Appellant alleges that Britt only teaches property labels associated with display properties and not element types (emphasis added).  However, Examiner clearly mapped the claimed element types to Britt’s data item types, i.e., “COMP”, “ALM”, “Value”, “Switch”, “PMP”, “Gauge”, and “Trend”, as explained on pg. 6 of the office action mailed on Dec. 26, 2019.  The display property labels are associated with various display properties available for at least one of the device element.  Further, as described in the two paragraphs immediately before the cited portion, i.e. para. [0109] and [0110], and the paragraph immediately after the cited portion, i.e., para. [0112], which discloses the condition when changing from one screen to another, causes the display properties of a device element to tear off.  Because the display properties of at least one device element are tore off and no longer being utilized in the new screen, thus the device element is modified.  Relevant sections of Britt are para. [0063], [0097], [0101], [0109]-[0112], and figures 12 and 15.

Appellant further argues that because Britt does not teach the limitation argued above; therefore, Britt in view of Prinsen do not teach the limitations of “receiving display instructions comprising sectional instructions to split a display design canvas into at least two sections, wherein the display instructions further comprise display properties that modify at least one of the first type and the second type and position information that identifies where to display the first data item and the second data item”.
In response to Appellant’s arguments, Examiner respectfully disagrees.  As discussed above, Britt teaches the limitation of “wherein the display instructions further comprise display properties that modify at least one of the first type and the second type”.  Examiner notes that Britt was not relied on for the teachings of “receiving display instructions comprising sectional instructions to split a display design canvas into at least two sections…and position information that identifies where to display the first data item and the second data item”, rather Prinsen was relied upon for the teachings.  However, Appellant has not provide an argument to rebut why Prinsen does not teach such limitations and/or the validity of the combination.  As such, the rejection of instant claim should be maintained with the rationale as discussed above.

Appellant argues that independent claim 8 is patentable over the cited prior art for at least the same reasons as claim 1.
In response to Appellant’s arguments, the rejection of claim 8 should be maintained with the rationale as discussed for claim 1 above.

Appellant argues that independent claim 15 is patentable over the cited prior art for at least the same reasons as claim 1.
In response to Appellant’s arguments, the rejection of claim 15 should be maintained with the rationale as discussed for claim 1 above.

Appellant argues in regards to the rejection of claim 3 that Britt “fails to disclose presenting, subsequent to receiving [an]other user selection a menu comprising an option of a compatible type.” Examiner respectfully disagrees.  
At the outset, the Board will observe that by repeatedly arguing what Britt “fails to disclose,” Appellant erroneously demands anticipation law to apply to an obviousness rejection. To be sure, Britt explicitly presents a drop-down menu of options of a compatible type in response to a selection for the reasons explained below. But Appellant’s insistence of a purely anticipatory disclosure is inapposite, because “the question under 35 U.S.C. § 103 is not merely what the references expressly teach but what they would have suggested to one of ordinary skill in the art at the time the invention was made.”  Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F. 2d 804, 807–808 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750 (CCPA 1976)) (Emphasis added).
As the Final Office Action explains, Britt teaches that data and indicia of frames can be provided in drop-down menus.  A drop-down menu is an established industry term that does exactly what it says: provide a menu of options that “drops down” when selected.  Appellant quotes this finding from the Office Action, but fails to explain why it is insufficient. Moreover, in para. [0097], Britt explicitly teaches that this data and indicia of frames include a property frame 270 that is used for edit properties of a particular selected design element.  It is clearly shown in figure 12 as a list of editable properties.  The compatible types are the editable properties shown in said list. Therefore, Britt teaches presenting a drop-down menu of a list of compatible editable properties for the 

Appellant argues that independent claim 10 is patentable over the cited prior art for at least the same reasons as claim 3.
In response to Appellant’s arguments, the rejection of claim 10 should be maintained with the rationale as discussed for claim 3 above.

Appellant argues that independent claim 17 is patentable over the cited prior art for at least the same reasons as claim 3.
In response to Appellant’s arguments, the rejection of claim 17 should be maintained with the rationale as discussed for claim 3 above.

Appellant argues in regards to the rejection of claim 4 that Britt in view of Prinsen do not teach the limitations of claim 4 because Britt in view of Prinsen are “silent on a menu comprising an option of a compatible type” and as a result, Britt in view of Prinsen do not teach the limitation of “selection of the option of the compatible type causing at least one of the first type and the second type to change in accordance with the selection of the option of the compatible type”.  
In response to Appellant’s arguments, Examiner respectfully disagrees.  As discussed above, Britt teaches presenting the list of editable properties for the selected design element in a drop-down menu.  Also, as discussed above, the editable properties are presented for a selected design element; therefore, the editable 

Appellant argues that independent claim 11 is patentable over the cited prior art for at least the same reasons as claim 4.
In response to Appellant’s arguments, the rejection of claim 11 should be maintained with the rationale as discussed for claim 4 above.

Appellant argues that independent claim 18 is patentable over the cited prior art for at least the same reasons as claim 4.
In response to Appellant’s arguments, the rejection of claim 18 should be maintained with the rationale as discussed for claim 4 above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MONG-SHUNE CHUNG/Examiner, Art Unit 2142             

                                                                                                                                                                                           
Conferees:

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        
/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.